Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUND

8000 Corporate ]]rive

Landover, MD 20785,

Plaintiffs,

vs. Civil Action No.:

ATLANTIC FIRE SPRINKLER, INC.
134 Webb Street
Bennington, VT 05201

Serve: Lisa E. Rogers, Registered Agent
134 Webb Street
Bennington, VT 05201

Defendant.

`_¢\-/W\_/\-/\_/`_/\_/WV\_/\_{\_/\_¢‘WV\_¢/\_/\_/\_/WV\_¢\-/\_/

C OMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINlNG AGREEMENT AND
TO COLLECT C()NTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
1. This Court has jurisdiction of this action under Sections 502 and 515 of the
Ernployee Retirement lncome Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action
for breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreement.

Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 2 of 7

w

2. Plaintiffs National Automatic Sprinkler Industry Welfare Fund, National
Automatic Sprinkler Local 669 UA Education Fund, National Autcmatic Sprinkler lndustry
Pension Fund, Sprinl<ler lndustry Supplemental Pension Fund and the lntemational Training Fund
(hereinafter "NASI Funds") are multiemployer employee benefit plans as that term is defined in
Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are established and
maintained according to the provisions of the Restated Agreements and Declarations of Trust
establishing the NASI Funds (hereinafter “Trust Agreements”) and the Collective Bargaining
Agreernent between Road Sprinkler Fitters Local Union No. 669 (hereinafter referred to as “the
union”) and the Defendant. The NASI Funds are administered at 8000 Corporate Drive, Landover,
Maryland 20785 .

3. Defendant Atlantic Fire Sprinlder, lnc. is a corporation existing under the laws of
the State ofVennont With offices located in Verrnont. Defendant transacts business in the State ot`
Vermont as a contractor or subcontractor in the sprinkler industry and all times herein was an
"employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-
l\/Ianagement Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12),
(14) of ERlSA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-
Employer Pension Plan Aniendments of 1980, 29 U.S.C. § 1001(a).

COUNT I-

4. Defendant entered into a Collective Bargaining Agreement With the union

establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters

employed by the Defendant.

Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 3 of 7

5. Pursuant to the Coilective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargainirig Agreernent.

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of May 2018 through the present

7. Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”).

8. Defendant has failed to make complete contributions due to Plaintiff Funds in the
amount of $1,035.00 for the month of July 2018. Pursuant to the terms of the Collective
Bargaining Agreement, Defendant is obligated to submit report forms and pay contributions owed
to Plaintiff Funds.

9. Defendant has failed to make contributions due to Plaintiff Funds for the months of
November 2018, December 2018 and January 2019. In addition, Defendant has failed to submit
report forms for these monthsl Pursuant to the terms of the Collective Bargaining Agreement,
Defendant is obligated to submit report forms and pay contributions owed to Plaintiff Funds.

10. Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer is two or more months delinquent in making
the contributions required on behalf of his employees and has not submitted the required documents
showing the employees who worked for him and hours worked, the Funds are authorized to project
the delinquency amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the greater of
(a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted

by the Employer for the last twelve (12) months for which payments or
reports were submitted . . .

Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 4 of 7

11. Using report forms submitted for the last three (3) months for which reports were
submitted, the projected delinquency for the months of Novernber 2018, December 2018 and

January 2019 is 821,652.31 calculated as follows:

Hours Hours

Reported Reported
Month §Eon Owners[ §Ownersi
August 2018 180.00 $131.00
September 2018 160.00 $ l 32.00
October 2018 40.00 $92.50
Average Monthly
Contributions: 126.67 118.50
Rates in Effect 2018 2019
Welfare $9.67 $10.02
Education $0.42 $0.42
Pension $6.40 $6.60
SIS $3 .70 $3.70
ITF $0. 10 $0. 10
Owner Welfare Rate 31,547.20 $1,603.20

12. Defendant’s contributions owed on behalf of its sprinkler fitter employees for the
months of May 2018, July 2018 and October 2018 were paid late. The specific amounts paid and
the date in which the Defendant's contributions were received by the NASI Funds are set forth on
the attached breakdown (Exhibit A).

13. Defendant's contributions owed on behalf of its sprinkler fitter employees for the
months of November and December 2018 are late.

14. The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

(1) If payinth is not received in the FLuids Office by the 15th of the
month, 10% of the amount is assessed

4

Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 5 of 7

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

15 . Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $6,453.89 in liquidated damages assessed on the late contributions for the months of May 2018,
July 2018 and October 2018 through December 2018, plus interest at the rate provided in 29 U.S.C.
Section 1132(g) from the date of delinquency to the date of payment

WHEREFORE, in Count 1, Plaintiff Funds pray judgment as follows:

A. ln the amount of $22,687.31 for contributions due for Work performed in luly 2018,
November 2018, December 2018 and January 2019, plus costs, interest, and reasonable attomeys'
fees, pursuant to 29 U.S.C. § 1132(g).

B. ln the amount of $6,453.89 for liquidated damages assessed on the late contributions
for the months of May 2018, July 2018 and October 2018 through December 2018, plus costs,
interest, and reasonable attomeys' fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date ofjudgrnent, plus costs, interest, and reasonable attomeys' fees,

pursuant to 29 U.S.C. § 1132(g).

321615“1

Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 6 of 7

D. For such further relief as the Court may deem appropriate

By:

Respectfully submitted,

O'DONOGHUE & ()'D()NOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 - telephone

(202) 362-2640 a facsimile
cgilligan@odonoghuelaw.com

/s/
Charles W. Gilligan
Maryland Bar No. 05682

Attorneys for Plaintiffs

Case 8:19-cv-OO453-GLS Document 1 Filed 02/14/19 Page 7 of 7

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement lncome Security Act of 1974, 29 U.S.C. §
1132(h) this 14th day of February, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 1 1 1 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

321615_1

